DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the descriptions for Fig. 4 and 5 appear to be switched in par. 0008-0009. Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1, 10, and 18, the claims recite the limitation "the constrained flight" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, it will be treated as if applicant intended to mean “constraining the flight…” but as written, the scopes of the claims are indefinite. Claims 2-9, 11-17, 19-20 are rejected for being dependent on the rejected independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasko et al (US 20160300492;hereinafter referred to as Pasko) in view of Sharma et al (US 20160328980), and Datta et al (US 10407162, hereinafter referred to as Datta)  
	Regarding Claim 1, Pasko teaches an air traffic control method (see at least “methods described herein may provide a platform that enables UAVs to safely traverse flight paths from origination locations to destination locations” in par. 0016 and flow chart in Fig. 4), implemented in a drone during a flight (see at least “UAV platform 230 may receive network connectivity information from UAV 220 during traversal of the flight path” in par. 0022), for utilizing a plurality wireless networks for air traffic control (see at least a wireless network 240, a satellite network 250, and other networks 260 in Fig. 2 and par. 0017, ), the air traffic control method comprising: 
maintaining communication (see at least “UAV platform 230 may maintain control of UAV 220 when UAV 220 is leaving a coverage area associated with one of networks 240-260” in par. 0055) with a first wireless network (see at least wireless network 240 in Fig. 2) 
communicating first data with the first wireless network throughout the flight (see at least “a UAV platform or system may be associated with data storage, and the UAV platform and the data storage may communicate with networks, such as a wireless network, a satellite network, and/or other networks. The networks may provide information to the data storage” in par. 0010), wherein one or more of the first data and the second data is provided to an air traffic control system configured to maintain status of a plurality of drones in flight and perform control thereof (see at least “The networks may provide information to the data storage, such as capability information associated with the UAV (e.g., a thrust, a battery life, etc. associated with the UAV)… air traffic information associated with the geographical region” in par. 0010 interpreted as maintaining status of a plurality of drones and “the UAV platform may monitor and/or control the flight path” in par. 0015 interpreted as performing control thereof). Note while most of the Pasko reference describes the invention with respect to a single UAV, UAVs 220 in Fig. 2 and “communicate with one or more of networks 240-260 and/or other UAVs 220” in par. 0020 make clear that Pasko discloses controlling a plurality of UAVs. 
adjusting the flight based on one or more of the first data and the second data and control from the air traffic control system (see at least “UAV platform 230 may generate modified flight path instructions, which include information associated with the third party network, based on the network connectivity information” in par. 0068); and 
constraining the flight of the drone based on a determined route from the air traffic control system provided via one or more of the first wireless network and the second wireless network (see at least “the UAV platform may calculate a flight path from location A to location B based on aviation information (e.g., the weather information, the air traffic information, etc.) associated with the geographical region. The UAV platform may track the flight path of the UAV based on the UAV's continuous connectivity to a network” in par. 0012), wherein the constrained flight comprises 
maintaining the determined route (see at least “UAV platform 230 may maintain control of UAV 220, and may communicate with UAV 220 via the third party UAV platform 230 and/or the third party network” in par. 0055), 
adjusting the determined route based on feedback from the air traffic control system (see at least “UAV platform 230 may generate modified flight path instructions, which include information associated with the third party network, based on the network connectivity information” in par. 0068, the network connectivity information is interpreted as feedback from the air traffic control system), 
proceeding on a last determined route responsive to losing communication with the air traffic control system (see at least “UAV platform 230 may maintain control of UAV 220 when UAV 220 is leaving a coverage area associated with one of networks 240-260 and entering a coverage area of the third party network…UAV platform 230 may instruct UAV 220 to…continue to traverse the flight path without network connectivity” in par. 0055), and 
utilizing an alternate wireless network responsive to losing the communication (see at least “If UAV 220 connects with the third party network, UAV platform 230 may maintain control of UAV 220, and may communicate with UAV 220 via the third party UAV platform 230 and/or the third party network” in par. 0055, the third party network is interpreted as an alternate wireless network).
While Pasko teaches a plurality networks communicating a hand-off of drone control from one to another, it fails to explicitly teach the drone concurrently communicating with the networks. However, Sharma does teach concurrently utilizing a plurality wireless networks (see at least “in case of multiple concurrent coverages, using multiple radio bearers can lead to bandwidth aggregation” in par. 0042), 
maintaining communication with  a second wireless network (see at least “simultaneous transmission on multiple connections” in par. 0042), 
communicating second data with the second wireless network (see at least “using multiple radio bearers can lead to bandwidth aggregation which proves to be a desired requirement” in par. 0042, bandwidth aggregation is interpreted as distributing data transfer among multiple networks in order to evenly distribute use of bandwidth)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-network hand off method to communicate throughout flight taught by Pasko to incorporate the teachings of Sharma wherein the drone communicates and distributes data over more than one wireless network concurrently. The purpose to incorporate the teachings of Sharma would be to  “reduce the cost involved as radio from public cellular networks can also be utilized” (see par. 0042).
	
Pasko fails to disclose the drones carrying passengers, but Datta does teach passenger drones (see at least transporting passengers in col. 2 lines 30-33). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Pasko to incorporate the teachings of Datta wherein the drones transport passengers. The purpose to incorporate the teachings of Datta would be to transport people without the need of a pilot.


Regarding Claim 8, Pasko as modified by Sharma and Datta teaches the air traffic control method of claim 1 (see Claim 1 analysis). Pasko as modified by Sharma and Datta also teaches passenger drones (see combination and motivation in Claim 1 analysis). 
Pasko further teaches wherein the drone is configured for autonomous operation through the air traffic control system (see at least “UAV 220 may include a high degree of autonomy when UAV 220 has more computational resources” in par. 0020). 
Note that while Pasko does teach this limitation, the limitation is functional and directed to each drone of the air traffic control system, not the claimed air traffic control method. As written, each drone is not positively claimed, and therefor this limitation does not have patentable weight.

Regarding Claim 9, Pasko as modified by Sharma and Datta teaches the air traffic control method of claim 1 (see Claim 1 analysis). Pasko as modified by Sharma and Datta also teaches passenger drones (see combination and motivation in Claim 1 analysis).  Pasko further teaches wherein the air traffic control system (see at least elements of Fig. 2 collectively interpreted to make up an air traffic control system) is further configured to communicate and control a plurality of Unmanned Aerial Vehicles (UAVs) (see at least the UAV platform may monitor and/or control the flight path” in par. 0015) (see also note in Claim 1 regarding communication with a plurality of UAVs)
Regarding Claim 18, Pasko teaches a non-transitory computer-readable medium (see at least “Storage component 340 may store information and/or software related to the operation and use of device 300. For example, storage component 340 may include…another type of computer-readable medium” in par. 0031) comprising instructions that, when executed, cause air traffic control of a drone during a flight to perform the steps of: 
maintaining communication (see at least “UAV platform 230 may maintain control of UAV 220 when UAV 220 is leaving a coverage area associated with one of networks 240-260” in par. 0055) with a first wireless network (see at least wireless network 240 in Fig. 1B) and 
communicating first data with the first wireless network throughout the flight (see at least “a UAV platform or system may be associated with data storage, and the UAV platform and the data storage may communicate with networks, such as a wireless network, a satellite network, and/or other networks. The networks may provide information to the data storage” in par. 0010), wherein one or more of the first data and the second data is provided to an air traffic control system configured to maintain status of a plurality of drones in flight and perform control thereof (see at least “the networks may provide information to the data storage, such as capability information associated with the UAV (e.g., a thrust, a battery life, etc. associated with the UAV)… air traffic information associated with the geographical region” in par. 0010 interpreted as maintaining status of a plurality of drones and “the UAV platform may monitor and/or control the flight path” in par. 0015 interpreted as performing control thereof). Note while most of the Pasko reference describes the invention with respect to a single UAV, UAVs 220 in Fig. 2 and “communicate with one or more of networks 240-260 and/or other UAVs 220” in par. 0020 make clear that Pasko discloses controlling a plurality of UAVs.
adjusting the flight based on one or more of the first data and the second data and control from the air traffic control system (see at least “UAV platform 230 may generate modified flight path instructions, which include information associated with the third party network, based on the network connectivity information” in par. 0068); and 
constraining the flight of the drone based on a determined route from the air traffic control system provided via one or more of the first wireless network and the second wireless network (see at least “the UAV platform may calculate a flight path from location A to location B based on aviation information (e.g., the weather information, the air traffic information, etc.) associated with the geographical region. The UAV platform may track the flight path of the UAV based on the UAV's continuous connectivity to a network” in par. 0012), wherein the constrained flight comprises 
maintaining the determined route (see at least “UAV platform 230 may maintain control of UAV 220, and may communicate with UAV 220 via the third party UAV platform 230 and/or the third party network” in par. 0055), 
adjusting the determined route based on feedback from the air traffic control system (see at least “UAV platform 230 may generate modified flight path instructions, which include information associated with the third party network, based on the network connectivity information” in par. 0068, the network connectivity information is interpreted as feedback from the air traffic control system), 
proceeding on a last determined route responsive to losing communication with the air traffic control system (see at least “UAV platform 230 may maintain control of UAV 220 when UAV 220 is leaving a coverage area associated with one of networks 240-260 and entering a coverage area of the third party network…UAV platform 230 may instruct UAV 220 to…continue to traverse the flight path without network connectivity” in par. 0055), and 
utilizing an alternate wireless network responsive to losing the communication (see at least “If UAV 220 connects with the third party network, UAV platform 230 may maintain control of UAV 220, and may communicate with UAV 220 via the third party UAV platform 230 and/or the third party network” in par. 0055, the third party network is interpreted as an alternate wireless network).
While Pasko teaches a plurality networks communicating a hand-off of drone control from one to another, it fails to explicitly teach the drone concurrently communicating with the networks. However, Sharma does teach
maintaining communication with a second wireless network (see at least “simultaneous transmission on multiple connections” in par. 0042), 
communicating second data with the second wireless network (see at least “using multiple radio bearers can lead to bandwidth aggregation which proves to be a desired requirement” in par. 0042, bandwidth aggregation is interpreted as distributing data transfer among multiple networks in order to evenly distribute use of bandwidth)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-network hand off program to communicate throughout flight taught by Pasko to incorporate the teachings of Sharma wherein the drone communicates and distributes data over more than one wireless network concurrently. The purpose to incorporate the teachings of Sharma would be to “reduce the cost involved as radio from public cellular networks can also be utilized” (see par. 0042).
Pasko fails to disclose the drones carrying passengers, but Datta does teach passenger drones (see at least transporting passengers in col. 2 lines 30-33). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Pasko to incorporate the teachings of Datta wherein the drones transport passengers. The purpose to incorporate the teachings of Datta would be to transport people without the need of a pilot.

Claim 2-3, 6, 10-12, 15,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasko in view of Sharma, Datta, and Burema et al (US 20140303814; hereinafter referred to as Burema).
Regarding Claim 2, Pasko as modified by Sharma and Datta teaches the air traffic control method of claim 1 (see Claim 1 analysis), Pasko as modified by Sharma and Datta also teaches passenger drones (see combination and motivation in Claim 1 analysis). 
Pasko further teaches wherein the first wireless network provides bidirectional communication between the drone and the air traffic control system (see at least connection arrow in Fig. 1A going both ways between wireless network and UAV interpreted as bidirectional communication). 
Although Pasko does teach a second wireless network being a satellite network and the UAV having a GPS receiver, it fails to explicitly teach that the communication is unidirectional, but Burema does teach a second wireless network supports unidirectional communication to the drone for status indications (see at least one-way radio link used for back-up and broadcast of emergency information, such as a "Fly Home and Park" command in par. 0076). Note the emergency information is interpreted as the status indications.
It would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the method taught by Pasko as modified by Sharma and Datta to incorporate the teachings of Burema wherein the second wireless network communicates one-way to the drone with status indications. The purpose to incorporate the teachings of Burema would be to send emergency status indication and commands to UAV when the two-way communication network is congested (see par. 0083).
	Regarding Claim 3, Pasko as modified by Sharma and Datta teaches the air traffic control method of claim 2 (see Claim 2 analysis). Pasko as modified by Sharma and Datta also teaches passenger drones (see combination and motivation in Claim 1 analysis).  
Pasko further teaches wherein the first wireless network comprises one or more cellular networks (see at least “Wireless network 240 may include a fourth generation (4G) cellular network” in par. 0025) and the second wireless network comprises a location identification network (see at least “Satellite network 250 may include a space-based satellite navigation system (e.g., a global positioning system (GPS)) that provides location and/or time information in all weather conditions” in par. 0026, GPS is interpreted as a location identification network). 
Regarding Claim 6, Pasko as modified by Sharma and Datta teaches the air traffic control method of claim 1 (see Claim 1 analysis). Pasko as modified by Sharma and Datta also teaches passenger drones (see combination and motivation in Claim 1 analysis).  Pasko further teaches wherein the first data comprises location, speed, and altitude for reporting to the air traffic control system (see at least “the third party network may provide flight path information (e.g., a location of the UAV, a speed of the UAV, an altitude of the UAV, etc.) to the third party UAV platform” in par. 0015).
While it is obvious that direction can be derived from location data, Pasko and Datta fail to explicitly teach the following, but Burema does teach wherein the first data comprises direction (see at least “the computer continuously sends direction and speed commands to the aerial farm robot in order to keep it on a predefined trajectory” in par. 0113). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Pasko as modified by Sharma and Datta to incorporate the teachings of Burema wherein the ATC system and the drone communicate direction data. The purpose to incorporate the teachings of Burema would be to keep the UAV on a predefined trajectory (see par. 0113).
Regarding Claim 10, Pasko teaches a drone configured for air traffic control via an air traffic control system and via communication with a plurality of wireless networks (see at least UAVs communicating with wireless networks in Fig. 2), the drone comprising: 
a plurality of rotors disposed to a body (see at least UAVs 220 in Fig. 2 with multiple rotors and “a component that generates aerodynamic lift force (e.g., a rotor, a propeller” in par. 0020); 
, and wherein the drone comprises 
a unique identifier (see at least “Request 510 may include credentials (e.g., a serial number, an identifier of a UICC, etc.) associated with UAV 220,” in par. 0011); 
; and memory storing instructions that, when executed, cause the processor to: 
maintain communication (see at least “UAV platform 230 may maintain control of UAV 220 when UAV 220 is leaving a coverage area associated with one of networks 240-260” in par. 0055) with a first wireless network (see at least wireless network 240 in Fig. 2) 
communicate first data with the first wireless network throughout the flight (see at least “a UAV platform or system may be associated with data storage, and the UAV platform and the data storage may communicate with networks, such as a wireless network, a satellite network, and/or other networks. The networks may provide information to the data storage” in par. 0010), 
wherein one or more of the first data and the second data is provided to an air traffic control system configured to maintain status of a plurality of drones in flight and perform control thereof (see at least “The networks may provide information to the data storage, such as capability information associated with the UAV (e.g., a thrust, a battery life, etc. associated with the UAV)… air traffic information associated with the geographical region” in par. 0010 interpreted as maintaining status of a plurality of drones and “the UAV platform may monitor and/or control the flight path” in par. 0015 interpreted as performing control thereof). Note while most of the Pasko reference describes the invention with respect to a single UAV, UAVs 220 in Fig. 2 and “communicate with one or more of networks 240-260 and/or other UAVs 220” in par. 0020 make clear that Pasko discloses controlling a plurality of UAVs. 
adjust the flight based on one or more of the first data and the second data and control from the air traffic control system (see at least “UAV platform 230 may generate modified flight path instructions, which include information associated with the third party network, based on the network connectivity information” in par. 0068); and 
constrain the flight of the drone based on a determined route from the air traffic control system provided via one or more of the first wireless network and the second wireless network (see at least “the UAV platform may calculate a flight path from location A to location B based on aviation information (e.g., the weather information, the air traffic information, etc.) associated with the geographical region. The UAV platform may track the flight path of the UAV based on the UAV's continuous connectivity to a network” in par. 0012), wherein the constrained flight comprises 
maintain the determined route (see at least “UAV platform 230 may maintain control of UAV 220, and may communicate with UAV 220 via the third party UAV platform 230 and/or the third party network” in par. 0055), 
adjust the determined route based on feedback from the air traffic control system (see at least “UAV platform 230 may generate modified flight path instructions, which include information associated with the third party network, based on the network connectivity information” in par. 0068, the network connectivity information is interpreted as feedback from the air traffic control system), 
proceed on a last determined route responsive to losing communication with the air traffic control system (see at least “UAV platform 230 may maintain control of UAV 220 when UAV 220 is leaving a coverage area associated with one of networks 240-260 and entering a coverage area of the third party network…UAV platform 230 may instruct UAV 220 to…continue to traverse the flight path without network connectivity” in par. 0055), and 
utilize an alternate wireless network responsive to losing the communication (see at least “If UAV 220 connects with the third party network, UAV platform 230 may maintain control of UAV 220, and may communicate with UAV 220 via the third party UAV platform 230 and/or the third party network” in par. 0055, the third party network is interpreted as an alternate wireless network).
While Pasko teaches a plurality networks communicating a hand-off of drone control from one to another, it fails to explicitly teach the drone concurrently communicating with the networks. However, Sharma does teach concurrently utilizing a plurality wireless networks (see at least “in case of multiple concurrent coverages, using multiple radio bearers can lead to bandwidth aggregation” in par. 0042), 
maintaining communication with a second wireless network (see at least “simultaneous transmission on multiple connections” in par. 0042), 
communicating second data with the second wireless network (see at least “using multiple radio bearers can lead to bandwidth aggregation which proves to be a desired requirement” in par. 0042, bandwidth aggregation is interpreted as distributing data transfer among multiple networks in order to evenly distribute use of bandwidth)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-network hand off of drones taught by Pasko to incorporate the teachings of Sharma wherein the drone communicates and distributes data over more than one wireless network concurrently. The purpose to incorporate the teachings of Sharma would be to “reduce the cost involved as radio from public cellular networks can also be utilized” (see par. 0042).
Pasko fails to disclose the drones carrying passengers, but Datta does teach passenger drones (see at least transporting passengers in col. 2 lines 30-33). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Pasko to incorporate the teachings of Datta wherein the drones transport passengers. The purpose to incorporate the teachings of Datta would be to transport people without the need of a pilot.
While it is obvious that the computational resources of the UAVs of Pasko must have hardware to communicate with the UAV platform over the wireless networks, Pasko fails to explicitly describe the hardware, but Burema does teach wireless interfaces comprising hardware (see at least electronics and communication equipment 310 in Fig. 4  ) and antennas adapted to communicate with a first wireless network and a second wireless network of the plurality of wireless networks (see at least “wireless networking equipment (antennas, Wi-Fi boards, etc.) on board the aerial farm robots” in par. 0157 and on-board communication unit 230 in Fig. 10), a processor coupled to the wireless interfaces and the one or more rotors (see at least CPU+Autopilot Unit 205 communicating with motors control unit 280 in Fig. 10)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drone taught by Pasko as modified by Sharma and Datta to incorporate the teachings of Burema wherein the drone has wireless interface hardware and antennas to communicate over wireless networks. The purpose to incorporate the teachings of Burema would be to eliminate the need of a wired connection and therefor expand the range over which the drone can operate.
Regarding Claim 11, Pasko as modified by Sharma, Datta and Burema teaches the drone of claim 10 (see Claim 10 analysis). Pasko as modified by Sharma and Datta  also teaches passenger drones (see combination and motivation in Claim 10 analysis). Pasko further teaches wherein the first wireless network provides bidirectional communication between the drone and the air traffic control system (see at least connection arrow in Fig. 1A going both ways between wireless network and UAV interpreted as bidirectional communication). 
Although Pasko does teach a second wireless network being a satellite network and the UAV having a GPS receiver, it fails to explicitly teach that the
communication is unidirectional, but Burema does teach a second wireless network supports unidirectional communication to the drone for status indications (see at least one-way radio link used for back-up and broadcast of emergency information, such as a "Fly Home and Park" command in par. 0076). Note the emergency information is interpreted as the status indications.
It would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the method taught by Pasko as modified by Sharma and Datta  to incorporate the teachings of Burema wherein the second wireless network communicates one-way to the drone with status indications. The purpose to incorporate the teachings of Burema would be to send emergency status indication and commands to UAV when the two-way communication network is congested (see par. 0083).
Regarding Claim 12, Pasko as modified by Sharma, Datta, and Burema  teaches the drone of claim 11 (see Claim 11 analysis).
Pasko further teaches wherein the first wireless network comprises one or more cellular networks (see at least “Wireless network 240 may include a fourth generation (4G) cellular network” in par. 0025) and the second wireless network comprises a location identification network (see at least “Satellite network 250 may include a space-based satellite navigation system (e.g., a global positioning system (GPS)) that provides location and/or time information in all weather conditions” in par. 0026, GPS is interpreted as a location identification network). 
Regarding Claim 15, Pasko as modified by Sharma, Datta, and Burema teaches the drone of claim 10 (see claim 10 analysis), Pasko as modified by Sharma and Datta  also teaches passenger drones (see combination and motivation in Claim 10 analysis). 
Pasko further teaches wherein the first data comprises location, speed, and altitude for reporting to the air traffic control system (see at least “the third party network may provide flight path information (e.g., a location of the UAV, a speed of the UAV, an altitude of the UAV, etc.) to the third party UAV platform” in par. 0015).
While it is obvious that direction can be derived from location data, Pasko and Datta fail to explicitly teach the following, but Burema does teach wherein the first data comprises direction (see at least “the computer continuously sends direction and speed commands to the aerial farm robot in order to keep it on a predefined trajectory” in par. 0113). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drone taught by Pasko as modified by Sharma and Datta to incorporate the teachings of Burema wherein the ATC system and the drone communicate direction data. The purpose to incorporate the teachings of Burema would be to keep the UAV on a predefined trajectory (see par. 0113).
Regarding claim 17, Pasko as modified by Sharma, Datta, and Burema teaches the drone of claim 10 (see claim 10 analysis), Pasko as modified by Sharma and Datta  also teaches passenger drones (see combination and motivation in Claim 10 analysis). 
Pasko further teaches wherein the drone is configured for autonomous operation through the air traffic control system (see at least “UAV 220 may include a high degree of autonomy when UAV 220 has more computational resources” in par. 0020).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasko as modified by Sharma and Datta  as applied to claim 1 above, and further in view of Heilman et al (US 20160071420; hereinafter referred to as Heilman).
Regarding claim 4, Pasko as modified by Sharma and Datta  teach the air traffic control method of claim 1 (see Claim 1 analysis). Pasko as modified by Sharma and Datta  also teaches passenger drones (see combination and motivation in Claim 1 analysis).  Pasko further teaches wherein both the first wireless network and the second wireless network provide bidirectional communication between the drone and the air traffic control system (see at least wireless network and satellite network in Fig. 1B with directional arrows both to the UAV and the networks interpreted as bi-directional communication)
While Pasko teaches a third party network that is connected to when the wireless network does not cover an area, Pasko and Datta fail to explicitly teach the following, but Heilman does teach for redundancy with one of the first wireless network and the second wireless network operating as primary and another as a backup (see at least “The satellite communications module 135 may be used as the backup or redundant communications link for sending and receiving navigation commands from a remote operator or remote system. The satellite communication module 135 could act as a back-up system for takeoff and landing, as well, in case the Wi-Fi link 155 is lost and the cellular communications module 130 is not working” in par. 0045, sending and receiving navigation commands is interpreted as bi-directional communication).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Pasko as modified by Sharma and Datta to incorporate the teachings of Heilman wherein the air traffic control system has a redundant communications link that acts as a back-up in case communications with a primary link is lost. The purpose to incorporate the teachings of Heilman would be “adding safety features and redundancy to compensate for the lack of a local, on-board pilot/operator” (see par. 0018).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasko as modified by Sharma, Datta, and Burema  as applied to claim 10 above, and further in view of Heilman et al (US 20160071420; hereinafter referred to as Heilman).
Regarding Claim 13, Pasko as modified by Sharma and Datta teaches the drone of claim 10 (see claim 10 analysis). Pasko as modified by Sharma and Datta also teaches passenger drones (see combination and motivation in Claim 10 analysis).   
Pasko further teaches wherein both the first wireless network and the second wireless network provide bidirectional communication between the drone and the air traffic control system (see at least wireless network and satellite network in Fig. 1B with directional arrows both to the UAV and the networks interpreted as bi-directional communication)
While Pasko teaches a third party network that is connected to when the wireless network does not cover an area, Pasko and Datta fail to explicitly teach the following, but Heilman does teach for redundancy with one of the first wireless network and the second wireless network operating as primary and another as a backup (see at least “The satellite communications module 135 may be used as the backup or redundant communications link for sending and receiving navigation commands from a remote operator or remote system. The satellite communication module 135 could act as a back-up system for takeoff and landing, as well, in case the Wi-Fi link 155 is lost and the cellular communications module 130 is not working” in par. 0045, sending and receiving navigation commands is interpreted as bi-directional communication).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drone taught by Pasko as modified by Sharma and Datta to incorporate the teachings of Heilman wherein the air traffic control system has a redundant communications link that acts as a back-up in case communications with a primary link is lost. The purpose to incorporate the teachings of Heilman would be “adding safety features and redundancy to compensate for the lack of a local, on-board pilot/operator.” (see par. 0018)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasko as modified by Sharma and Datta as applied to claim 1 above, and further in view of Heilman and Limbaugh et al (US 20160080539; hereinafter referred to as Limbaugh).
Regarding Claim 5, Pasko as modified by Sharma and Datta teaches the air traffic control method of claim 1 (see Claim 1 analysis). Pasko as modified by Sharma and Datta also teaches passenger drones (see combination and motivation in Claim 1 analysis).  Pasko further teaches wherein the first wireless network provides bidirectional communication between the drone and the air traffic control system (see at least connection arrow in Fig. 1A going both ways between wireless network and UAV interpreted as bidirectional communication). 
Although Pasko does teach a second wireless network being a satellite network and the UAV having a GPS receiver, it fails to explicitly teach that the communication is unidirectional, but Limbaugh does teach the second wireless network (see at least “radio system” in par. 0048) supports unidirectional communication (see at least “one-way communication link”) from the drone for status indications (see at least “AV will send a Status Report, shown in FIG. 4, with its type (UH-60), intention (casualty pickup), and estimated time to the LZ based upon distance and speed. If a one-way communication link is established, the AV will send the Status Report under the assumption it will not receive confirmation” in par. 0048).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Pasko as modified by Sharma and Datta to incorporate the teachings of Limbaugh wherein the drone sends a one-way radio transmission status update in the event that two-way communications are failing. The purpose to incorporate the teachings of Limbaugh would be receive drone status updates even when the drone is not receiving commands from the ATC system and “adding safety features and redundancy to compensate for the lack of a local, on-board pilot/operator” (see par. 0018 of Heilman).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasko as modified by Sharma, Datta, and Burema as applied to claim 10 above, and further in view of Heilman and Limbaugh et al (US 20160080539; hereinafter referred to as Limbaugh).
Regarding Claim 14, Pasko as modified by Sharma, Datta, and Burema teaches the drone of claim 10 (see claim 10 analysis), Pasko as modified by Sharma and Datta also teaches passenger drones (see combination and motivation in Claim 10 analysis).  Pasko further teaches wherein the first wireless network provides bidirectional communication between the drone and the air traffic control system (see at least connection arrow in Fig. 1A going both ways between wireless network and UAV interpreted as bidirectional communication). 
Although Pasko does teach a second wireless network being a satellite network and the UAV having a GPS receiver, it fails to explicitly teach that the communication is unidirectional, but Limbaugh does teach the second wireless network (see at least “radio system” in par. 0048) supports unidirectional communication (see at least “one-way communication link”) from the drone for status indications (see at least “AV will send a Status Report, shown in FIG. 4, with its type (UH-60), intention (casualty pickup), and estimated time to the LZ based upon distance and speed. If a one-way communication link is established, the AV will send the Status Report under the assumption it will not receive confirmation” in par. 0048).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drone taught by Pasko as modified by Sharma and Datta to incorporate the teachings of Limbaugh wherein the drone sends a one-way radio transmission status update in the event that two-way communications are failing. The purpose to incorporate the teachings of Limbaugh would be receive drone status updates even when the drone is not receiving commands from the ATC system and “adding safety features and redundancy to compensate for the lack of a local, on-board pilot/operator” (see par. 0018 of Heilman).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasko as modified by Sharma and Datta as applied to claim 1 above, and further in view of Chambers et al (US 9997080; hereinafter referred to as Chambers)
Regarding Claim 7, Pasko as modified by Sharma and Datta teaches the air traffic control method of claim 1 (see Claim 1 analysis). Pasko as modified by Sharma and Datta also teaches passenger drones (see combination and motivation in Claim 1 analysis). 
Pasko further teaches wherein the control from the air traffic control system comprises a plurality of functions comprising one or more of separation assurance between drones (see at least “the altitude of one-thousand meters may enable UAV 220 to safely arrive at the location without the possibility of colliding with the other UAVs 220” in par. 0041); navigation assistance (see at least “or example, the flight path instructions may indicate that the UAV is to fly at an altitude of two-thousand (2,000) meters, for fifty (50) kilometers and fifty-five (55) minutes, in order to arrive at location B” in par. 0013); monitoring of speed, altitude, location, (see at least “While the UAV continues to traverse the flight path, the third party network may provide flight path information (e.g., a location of the UAV, a speed of the UAV, an altitude of the UAV, etc.) to the third party UAV platform” in par. 0015); traffic management (see at least “In such an example, UAV platform 230 may alter the flight path from an altitude of five-hundred meters to an altitude of one-thousand meters. The altitude of one-thousand meters may enable UAV 220 to safely arrive at the location without the possibility of colliding with the other UAVs 220” in par. 0041 interpreted as traffic management); and real-time control (see at least “the UAV platform may monitor and/or control the flight path” in par. 0015).
Note that while only one of the list of functions need be found in the prior art to read on the claim, for the sake of compact prosecution, the following functions can be found in Chambers. 
Chambers teaches UAV control systems performing the functions of monitoring of direction (see at least “a status message may contain information about a UAV 102's current position, current heading” in col. 16 lines 1-3), weather (see at least “the local skymap comprises information about each of a plurality of flight corridors and controlled zones. The information may include, but is not limited to…local wind conditions,…, precipitation…” and “Information about conditions in the flight corridors and controlled zones may be collected by the…UAVs 102” in col. 12 lines 6-17) and obstacle reporting (see at least “UAV 102 flies over a location and captures information regarding a new obstacle that was not present at that location in the terrain map database 310, the terrain map database 310 will be updated with the new information via data received from the UAV 102” in col. 29 lines 7-11); landing services (see at least “UAV 102's mission planning module 200 must determine a location from which to drop the payload such that the payload lands in an accessible place and does not damage local structures, objects, or persons” in col. 29 lines 23-26). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Pasko as modified by Sharma and Datta to incorporate the teachings of Chambers wherein the UAV system monitors direction, reports weather and obstacles, and lands the UAVs. The purpose to incorporate the teachings of Chambers would be to increase safety when controlling multiple UAVs (see col. 1 lines 53-56).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasko as modified by Sharma Datta, and Burema as applied to claim 10 above, and further in view of Chambers et al (US 9997080; hereinafter referred to as Chambers)
Regarding Claim 16, Pasko as modified by Sharma, Datta, and Burema  teaches the drone of claim 10 (see claim 10 analysis), Pasko as modified by Sharma and Datta  also teaches passenger drones (see combination and motivation in Claim 10 analysis). Pasko further teaches wherein the control from the air traffic control system comprises a plurality of functions comprising one or more of 
separation assurance between drones (see at least “the altitude of one-thousand meters may enable UAV 220 to safely arrive at the location without the possibility of colliding with the other UAVs 220” in par. 0041); navigation assistance (see at least “or example, the flight path instructions may indicate that the UAV is to fly at an altitude of two-thousand (2,000) meters, for fifty (50) kilometers and fifty-five (55) minutes, in order to arrive at location B” in par. 0013); 
monitoring of speed, altitude, location, (see at least “While the UAV continues to traverse the flight path, the third party network may provide flight path information (e.g., a location of the UAV, a speed of the UAV, an altitude of the UAV, etc.) to the third party UAV platform” in par. 0015); 
traffic management (see at least “In such an example, UAV platform 230 may alter the flight path from an altitude of five-hundred meters to an altitude of one-thousand meters. The altitude of one-thousand meters may enable UAV 220 to safely arrive at the location without the possibility of colliding with the other UAVs 220” in par. 0041 interpreted as traffic management); and real-time control (see at least “the UAV platform may monitor and/or control the flight path” in par. 0015).
Note that while only one of the list of functions need be found in the prior art to read on the claim, for the sake of compact prosecution, the following functions can be found in Chambers.
Chambers teaches UAV control systems performing the functions of monitoring of direction (see at least “a status message may contain information about a UAV 102's current position, current heading” in col. 16 lines 1-3), 
weather (see at least “the local skymap comprises information about each of a plurality of flight corridors and controlled zones. The information may include, but is not limited to…local wind conditions,…, precipitation…” and “Information about conditions in the flight corridors and controlled zones may be collected by the…UAVs 102” in col. 12 lines 6-17) and obstacle reporting (see at least “UAV 102 flies over a location and captures information regarding a new obstacle that was not present at that location in the terrain map database 310, the terrain map database 310 will be updated with the new information via data received from the UAV 102” in col. 29 lines 7-11); 
landing services (see at least “UAV 102's mission planning module 200 must determine a location from which to drop the payload such that the payload lands in an accessible place and does not damage local structures, objects, or persons” in col. 29 lines 23-26). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drone taught by Pasko as modified by Sharma and Datta  to incorporate the teachings of Chambers wherein the UAV system monitors direction, reports weather and obstacles, and lands the UAVs. The purpose to incorporate the teachings of Chambers would be to increase safety when controlling multiple UAVs (see col. 1 lines 53-56).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasko as modified by Sharma and Datta and further in view of Limbaugh and Heilman et al.
Regarding Claim 19, Pasko as modified by Sharma and Datta teaches the non-transitory computer-readable medium of claim 18 (see Claim 18 analysis). Pasko as modified by Sharma and Datta also teaches passenger drones (see combination and motivation in Claim 18 analysis).  Pasko further teaches wherein the first wireless network provides bidirectional communication between the drone and the air traffic control system (see at least connection arrow in Fig. 1A going both ways between wireless network and UAV interpreted as bidirectional communication). 
Although Pasko does teach a second wireless network being a satellite network and the UAV having a GPS receiver, it fails to explicitly teach that the communication is unidirectional, but Limbaugh does teach the second wireless network (see at least “radio system” in par. 0048) supports unidirectional communication (see at least “one-way communication link”) from the drone for status indications (see at least “AV will send a Status Report, shown in FIG. 4, with its type (UH-60), intention (casualty pickup), and estimated time to the LZ based upon distance and speed. If a one-way communication link is established, the AV will send the Status Report under the assumption it will not receive confirmation” in par. 0048).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium taught by Pasko as modified by Datta to incorporate the teachings of Limbaugh wherein the drone sends a one-way radio transmission status update in the event that two-way communications are failing. The purpose to incorporate the teachings of Limbaugh would be receive drone status updates even when the drone is not receiving commands from the ATC system and “adding safety features and redundancy to compensate for the lack of a local, on-board pilot/operator” (see par. 0018 of Heilman).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasko as modified by Sharma and Datta and further in view of Heilman et al.
Regarding Claim 20, Pasko as modified by Sharma and Datta teaches the non-transitory computer-readable medium of claim 18 (see Claim 18 analysis). Pasko as modified by Sharma and Datta also teaches passenger drones (see combination and motivation in Claim 18 analysis).  Pasko further teaches wherein both the first wireless network and the second wireless network provide bidirectional communication between the drone and the air traffic control system (see at least wireless network and satellite network in Fig. 1B with directional arrows both to the UAV and the networks interpreted as bi-directional communication)
While Pasko teaches a third party network that is connected to when the wireless network does not cover an area, Pasko and Datta fail to explicitly teach the following, but Heilman does teach for redundancy with one of the first wireless network and the second wireless network operating as primary and another as a backup (see at least “The satellite communications module 135 may be used as the backup or redundant communications link for sending and receiving navigation commands from a remote operator or remote system. The satellite communication module 135 could act as a back-up system for takeoff and landing, as well, in case the Wi-Fi link 155 is lost and the cellular communications module 130 is not working” in par. 0045, sending and receiving navigation commands is interpreted as bi-directional communication).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium taught by Pasko as modified by Datta to incorporate the teachings of Heilman wherein the air traffic control system has a redundant communications link that acts as a back-up in case communications with a primary link is lost. The purpose to incorporate the teachings of Heilman would be “adding safety features and redundancy to compensate for the lack of a local, on-board pilot/operator” (see par. 0018).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taveira et al (US 20160253907) discloses systems and methods for restricting drone airspace access and switching to an alternate network when one network fails.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666